Case 1:20-cv-02871-SKC Document 10 Filed 11/11/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02871-SKC

GEOGRAPHIC LOCATION INNOVATIONS, LLC

       Plaintiff,

v.                                                           PATENT CASE

ANATOMIE CORPORATION

      Defendant.
_____________________________________


              UNOPPOSED MOTION TO STAY ALL DEADLINES AND NOTICE OF
                                  SETTLEMENT



       Pursuant to D.C.COLO.LCivR 40.2(b) Plaintiff Geographic Location Innovations LLC

hereby notifies the Court the parties have reached an agreement in principle that will resolve all

pending claims between the parties.       Additional time is needed because the parties are

exchanging drafts of the Agreement. Accordingly, Plaintiff files this unopposed motion for a

stay of all pending deadlines for an additional 30 days, until and including December 10, 2020.

Pursuant to D.C.COLO.LCivR 6.1.(b). AS GROUNDS THEREFORE, the Parties state:

       1. The parties have reached an agreement in principle.

       2. The parties need additional time to finalize the Agreement.

       3. Pursuant to this Motion all deadlines are extended to December 10, 2020.

       4. In accordance with D.C.COLO.LCivR 6.1(b) one previous extension has been filed

           in this case.

       5. A copy of this motion is being provided to Defendant in accordance with




MOTION TO STAY ALL DEADLINES                     |1
Case 1:20-cv-02871-SKC Document 10 Filed 11/11/20 USDC Colorado Page 2 of 2




           D.C.COLO.LCivR 6.1(c)

       This motion is not made for purpose of delay.

       WHEREFORE, for the reasons set forth herein, Plaintiff respectfully requests all deadlines

be stayed up to and including December 10, 2020.

A proposed order is attached.

Dated: November 11, 2020                Respectfully submitted,


                                        /s/ Jay Johnson
                                        JAY JOHNSON
                                        State Bar No. 24067322
                                        KIZZIA JOHNSON, PLLC
                                        1910 Pacific Ave., Suite 13000
                                        Dallas, Texas 75201
                                        (214) 451-0164
                                        Fax: (214) 451-0165
                                        jay@kjpllc.com

                                        ATTORNEY FOR PLAINTIFF

                            CERTIFICATE OF CONFERENCE
       I certify that the undersigned counsel conferred with counsel for Defendant and counsel
for Defendant does not opposed this motion.

                                        /s/ Jay Johnson
                                        JAY JOHNSON

                                CERTIFICATE OF SERVICE
        I hereby certify that on November 11, 2020 a true and correct copy of the foregoing
UNOPPOSED MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT was
electronically filed and served via CM/ECF on Defendant’s counsel.


                                              /s/Jay Johnson
                                              Jay Johnson




MOTION TO STAY ALL DEADLINES                    |2
